Wa FoF Cferm ged
Case 1:21-cv-00904-RDB Document 1 Filed 04/ ge.1 of 5
kee of hehe. Lil ellos __ SCANNED
2 Aacbaty lee bait ye td __a2 Goa, OL} 2_, fat ¢S, ant Mh bel =
Clee. Sater. Leet s aap fablichen Lu. au hou ain hate. be be
Ota braeede WA A a Lusene hal SO we ho 2 LE a
4 Leen #. a ee am 2a abt aw,

Lhe. fie H&G afape, ee wr A vA ML
AA ct hn 2.

[VEL “Coes Law _ Jbove LAD Le f. RAR BD tten en he, ha he Le gala Op EE acc hee fe
at, Lest hn. Aix? Cl LAR

#6- af

  

 

 

 

Liz Llama LEE. eee SF, a A a. Ltt So, and A. Lb.

Kta— kirk, Abate, Keble ky fle hfe Lig
hh Lh hjelp a we

TE. ChE)
2 ve the tb Lezbe foe Wi 2

Aicabeun at ibe te Mek? ma», ute € sat hl se tee op Lote Le

LD yon Hcl ML. a eee of Ley
hs eiecid, L ha bette bbs. Lcd fon her a biepiekie wblis LD. nL old he Me
aye hack try ail be eile wD 2B jaklectid thine amulet he

(palin_ot dln. hha sigh hcl whl Mh tommed bo deeb, we

Mhev pl: Je.

cue, fad tate he tallucdil 2s eahldll be phd uhlw
WL ALL. her Ke ze Gite 4& Ma _puhlie. de Ma wth. ha ha

a a a

thar chishe only Spasits £? tue “a 22 Mh. he ol ne a a or Lhon Ltd ki. Ll
éaxssyelene— a a ZL Lan her. tht bbe. LLL. lammuni bo

by hesssaiing hin in Le ecbontian at hie Labs. the naallle ppblichad tt bean, 22,

 

 

 

 

             

 

 

 

 

 

 
 

bestesene beialet cospaihBormtire Aoasment beatlekeM 2108 Davee sn Lt
Orbe ect ane Li, buco a obivee L habeas, he truce ha an Lee ence
urte wk ath, Ale Caen das ates tg nein tant, must. babject Lu
LM MLL, calcite, a tankogal oe he tliat sent etteal ae Ae.
pblie: kas wjata Lt erthonte. ot bite Left an Se Sea Lae testa etl inp an oll _
Lhcminy ia eitteniaL_ Lament 0. LLL glee. E26 Erczen .
_ prior eins andi tary pasblecb heated LE jas CS ge St Vi
biliary Content re ee

che natlor

pha lha chbes” | _
"As wel a La. a, the et LE cna. oie. foie hace ec

“I ponte lia Lee

 

 

 

 

 

 

wa piled et tion hh . . -

 

“Eek, Zea Lo AA peestan, com, 0c Coxpporbar Ml “, Lad Lew abece ZL dos SoG bitnmoen ~
poate fer La Pprcet of Ludi, bo state, foal cL, on a >. Ace ae “7 Loven
free con ttcdhe. ek Ahocin Loez ZL 2 bh, (Loe a WA Lice 4A... canten C6 Se ra flteLan, OF

pfs ainac, ak Bisco hie gpcta Zoe pec ‘her phe —gun lly of ee Lewes age

 

 

 

 

a

Seabioa Qe Any, eb ha ecco, fected, oc Dicker OL Use A. Ee, LL Yo, Ma
hh foc adlas Za Scamp $ ~E P L ES er fz LE Abts flan doe. ho SE. 4« Le wth A Ko
wv Lf f /-
Ly, hb fn Sen, Zo Acc. 2 LL Ee man Lowe f* could dre. Zan mm Loe on woke _
2 Ke “a Aww ea Kan Sit tart eves Lowel of Lo Lh. Gx cL. A JEL Besta tee Leet _
A oe 7

ac tagprarbig ating Ket cneant,, pect, ox —pcchce, be free endo cesbean -
tz tote faaceat aac? len othe Lat tale LO Cae: hem , fer On. La feciet— —

ain lecahe Le fred Bey Cf Lcd LE, tak? cf. Le cL lmndhe an Lo A L hu
Kew etin fy tetadl tus: Qe Sa — prber L bey haw tan tee AFB tate, tte _ OF
of =

ZL -
ey LLL. ae ne a OT lhe aul, hl ayy in Le _—-
Letcce bon, an ance? teteanp lucy —Larmaga we |

 

 

 

ed

. i
ety eee wo
a)
Case 1:21-cv-00904-RDB Document 1 Filed 04/12/21 Page 3of5 -

 

 

ch cian eae L ey0sky bo ekeecis gh, Loy L anesece ‘te Le ot
«hy ce be lene — Pape G — of whee oo L/L Le i720: Lac
"Za atin hea aL hic etin careze at —oteel ccnp LS

Macgerhacn, Lend dh agpraps A A ee
er” Stake “Zw | eb Fotis KEL « a aa ac.

Lette S fantece ef isk cL ene. Brie Ling, hus amon
att, tnf? 2h. Lt he el be Leon ll gn the at eet, bow 7a hele 86

at be ben he boo fl gle a fl MA A mi, eat be esberesce

fan ke Bota Delt, An oo hy LP2 x0 Le pat werk: on oY. A >
\ 2 7 a
A fb. tee 7 og Ade oo La feud een LL Lic En et "Pas x yA fo Ce ~Z tL Cepen hs

oan Lc, hy nl Le p feo Mater Ape Ko Lhe fvads LK ptoe od
ame

Lan when. Md. is fee pecan A

ppb tal ees tiily, the his Aa hk ae picand” wa M5 Ll.

wt Lh rine ae cele Soon 4. LZ A ugh “Lb kh mahal? Ones

Split Sik Le te of Lg 0s cn eS _feeies lig tne A-ha kL 4c en

Maki wtdele el, pe en 2 4 Zz ete em bet KL, amines pte LAE oe

LE A of Kak. tat ble sO” 4 a = (ebam a Ae 3 ee

La. oO £ LL Le
fof me fev, a 2. an ke te A eke fec “ fox Ty je: ef? Pon art

Lie . "LY LD one Hele fee GP o She SS 0 Gy OS ceyaed Ly
- oe : 7?

4 poms is Abed: etetigtayieee LLL L/ A. rruce Zz
. nti. Mga tad <a inl we A indoamety 6M paged
gla wn Aopehes tac? the pastes a as

and oY se lasinsct eine cat fos2o.

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

7
Lek GS Jee et 4" eek fie Loar dd? LLALL

@)
6s) Z “sd PF IF tal ot on Pee BatE auc > tet! af ASS

 

el Lb aise be Lh AL Linon sa pabllichoyy Chey Zea

we! have hoo nthe. > Sire LL. 4 Mek e Me expel 4 feel Zo __

 

Lewwtlenbge ased he inthe bln wt blo aeKonabe OL.

 

Cee £ Luk, Cee pions

 

 

 

my, LEE Lb Zn Oy iat A flaid ohpaf E2/ey woe
Lb ef tbo

ple fo!

 

 

hb ot louel LB Ab were , wh

 

 

 

 

At NE Boon ts UE shut (bl mo 2
koje 42 37AS_atalden tree CLL amd! dD LD LL.
Clerk of Cio laoth CBA mae, od ELE

| F pebibonee

 

 

 

Zz ob Jake minty hee leve 2 o ofaynd unber A. fine Ahep col. Aiea ey

MLE tant be. ot Kr otbwinent are fous we Lerma! hth thet

 

 

ge em. lenerer bake pind’ en lili. bynes .
: : l (GZ. =

pret Leper

 

 

 
Case 1:21-cv-00904-RDB Document1 Filed 04/12/21 Page 5of5

po bhin 4 JPG: on foros fer* LfBex tL

Zz he olany Chews: a fm Se (popu te Lé Le 4

fees _& pF A OO fc. 7 shh — yp
taQ taebe: Le. igh prncaade bensaial « Lp. F.

ee a Ota

 

 

 

 

 

 

 

 

higuedt for Becton oe Sout ast fOr ee
Zz Pe guest fim. Ke focn’é readied?! fo Ctacle. LLey oe hon,

bes fo)

 

Corhferhe CL ferirre
Zhonky Canbity KL. 0 Ay eX ott Afra l oe3/

ALL Ze a a ead 7 bt eS eps Le whe
Chek OL geet ChE. Lferezer ’ aL!
Cintth check gt LE. crerd LB Lfepire > md 77 / L_.)

 

 

 

7

 

Zz os Safemnty oteedere an he 2 GGrrn7 LLL ere Li
_ Rent bes oot —fete, sey he 4 Leman Ke Ze cir!
wees on cent ed ell ot ny hose Ga. enL2

 

 

 

 

 

€ Lo . een, FILED
_ Aa fob ake ATER om, ~~ LOGGED aaa, ENTERED
APR 12 Recp & SS
freteAe OB Sh fe
CLERK tg ALIMOnE
isthic? BEF um

 

ay
DEPUTy

 
